Order, Supreme Court, New York County (Lewis Bart Stone, J.), entered on or about November 3, 2005, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (SORA) (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing, by clear and convincing evidence, risk factors bearing a sufficient total point score to support a level three adjudication. The court properly assessed 15 points under the factor for lack of supervised release (see People v Lewis, 37 AD3d 689, 690 [2007], lv denied 8 NY3d 814 [2007]), and there is no merit to defendant’s argument that the SORA registration requirements themselves constitute a form of supervision. Since these points, when added to points that defendant does not contest, qualify him as a level three offender, we need not reach defendant’s other claims. In any event, we find those claims unavailing. Concur—Tom, J.P., Saxe, Friedman, Nardelli and Catterson, JJ.